Citation Nr: 0414190	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  02-11 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for depression.  

3.  Entitlement to service connection for residuals of 
injuries sustained in a motor vehicle accident, including a 
fractured jaw, loss of teeth, headaches or migraine syndrome, 
and tinnitus.  

4.  Entitlement to service connection for residuals of 
exposure to Agent Orange.  

5.  Entitlement to an original compensable rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to November 
1970.  

This appeal arises from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDINGS OF FACT

1.  The veteran was not engaged in combat with the enemy.  

2.  The veteran's claimed in-service stressors have not been 
verified.  

3.  The diagnoses of PTSD in the claims folder are not based 
on verified stressors.  

4.  Depression was not present during service or for many 
years thereafter and the preponderance of the medical 
evidence is against a nexus between a current diagnosis of 
depression and any incident of service.  

5.  A claimed fractured jaw, recurrent headaches or migraine 
syndrome, tinnitus and loss of teeth were not present during 
service or for many years thereafter and the preponderance of 
the medical evidence is against a nexus between any of these 
claimed disabilities and any incident of service, to include 
alleged trauma. 

6.  The veteran has not identified any current disability 
related to exposure to Agent Orange in service and the claims 
folder does not include a diagnosis of any disorder related 
to exposure to Agent Orange by regulation or by a competent 
medical professional.  

7.  The veteran's service-connected bilateral hearing loss is 
manifested by auditory acuity levels of I in the right ear 
and I in the left ear; speech reception is 100 percent in the 
right ear and 96 percent in the left ear.  


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f), 4.125(a) (2003).  

2.  Service connection for depression is not warranted.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (2003).  

3.  Service connection for residuals of injuries sustained in 
a motor vehicle accident, including a fractured jaw, low of 
teeth, headaches or migraine syndrome, and tinnitus, is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2003).  

4.  Service connection for residuals of Agent Orange is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2003).  

5.  The criteria for an original compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The Board concludes that the discussions in the June 2002 
Statement of the Case, December 2002 and January 2004 
Supplemental Statements of the Case, and July 2001 and 
September 2003 letters from the RO to the veteran adequately 
informed him of the information and evidence needed to 
substantiate his claims for service connection and a higher 
rating for bilateral hearing loss.  The Statement and 
Supplemental Statements of the Case set forth the laws and 
regulations applicable to the veteran's claim.  Further, 
letters from the RO to the veteran informed him of the types 
of evidence that would substantiate his claim; that he could 
obtain and submit private evidence in support of his claim; 
and that he could have the RO obtain VA and private evidence 
if he completed the appropriate medical releases for any 
private evidence he wanted the RO to obtain.  In sum, the 
veteran was notified and aware of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In a recent decision, Pelegrini v. Principi, 17 Vet. App. 412 
(2004), the Court of Appeals for Veterans' Claims (Court) 
held that a VCAA notice must be provided to a claimant before 
the " initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  In this 
instance the veteran was informed of the provisions of the 
VCAA in July 2001 prior to the denial of his claim by the RO 
in January 2002.  

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In its VCAA notice letter and 
Supplemental Statement of the Case, the RO informed the 
veteran of the evidence already of record and requested that 
he inform VA of any additional information or evidence that 
he wanted VA to obtain.  In a letter informing him that his 
appeal had been certified to the Board, the RO informed him 
that he could submit additional evidence concerning his 
appeal within 90 days of the date of the letter, or the date 
that the Board promulgated a decision in his case, whichever 
came first.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  In this case, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Moreover, in a recent opinion, VA General Counsel 
held that the Court of Appeals for Veteran's Claims' 
statement in Pelegrini that sections 5103(a) and 3.159(b)(1) 
require VA to include such a request as part of the notice 
provided to a claimant under those provisions is obiter 
dictum and is not binding on VA.  VA General Counsel further 
noted that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records, DA 20 and VA outpatient treatment records.  The RO 
arranged for the veteran to be afforded VA evaluations and 
examinations of his claimed hearing loss.  The veteran 
withdrew his request for a hearing.  The RO has obtained all 
identified evidence.  

The Board has noted the veteran's assertions that he should 
be examined by VA to support his claims for service 
connection.  No additional VA examinations are required based 
on the facts of this case, because the examiner would have no 
recourse but to resort to speculation and fact-finding 
outside the realm of his expertise.  The examiner would 
inevitably be asked whether there is a causal link between a 
current diagnosis and service medical records that contain no 
suggestion of the claimed disabilities or a cause of the 
claimed disabilities.  Under these circumstances, there is no 
duty to seek a medical opinion with regard to the claims on 
appeal.  Id.; see also Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003). 

VA has assisted the veteran in developing his claim by 
requesting medical records, attempting to verify his claimed 
stressors and ordering additional evaluations.  The 
regulations provide VA will refrain from or discontinue 
providing assistance if the substantially complete 
application for benefits indicates that there is no 
reasonable possibility that any assistance from VA would 
provide to the claimant would substantiate the claim.  
38 C.F.R. § 3.159 (d)(2003).  The Board has concluded that 
any further efforts to assist would not be of benefit to the 
veteran.  For that reason the Board has concluded the VA has 
met its duty to assist the veteran and will refrain from 
ordering any additional development of the record as there is 
no reasonable possibility that any assistance to the veteran 
would result in a grant of the benefit sought.  

As VA has fulfilled the duty to notify and assist, the Board 
finds that it can consider the merits of this appeal without 
prejudice to the veteran.  Bernard, supra.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003). 

Factual Background.  The veteran's Form DD 214 reveals he 
served from May 1969 to November 1970.  He was awarded a 
Vietnam Service Medical and Vietnam Campaign Medal.  

On service entrance examination in March 1969 the veteran's 
mouth, head and psychiatric evaluation were noted to be 
normal.  The veteran's Dental Health Record dated from 
February 1970 to July 1970 includes treatment for caries.  No 
dental trauma, lost teeth or jaw injuries were noted.  On 
service separation examination in November 1970 examination 
of the head, face and mouth were normal.  Psychiatric 
evaluation was also normal.  There are no records of 
treatment for headaches or migraines.  

A VA examination of the veteran was performed in June 1989.  
The veteran stated that in Vietnam in 1969 he was ordered to 
drive a truck whose brakes gave out.  He ran the truck into a 
trailer and injured his neck, jaw and back.  He reported that 
his jaw popped and his neck became stiff.  Examination of the 
head, face and neck was normal.  An orthopedic evaluation of 
the neck was also normal.  No hearing loss was noted.  The 
neurological and psychiatric examinations were also normal.  

November 1989 records from Ark-La-Tex Chiropractic Center 
included history given by the veteran of recurring back 
problems since a military truck wreck in 1970.  The veteran 
reported having low back pain, muscle spasms, headaches and 
grating sounds in his neck.  The diagnoses included headache, 
and face and head pain.  

In March 2001 the veteran filed his claims for service 
connection for PTSD, depression, residuals of a fracture of 
the jaw, loss of teeth, headaches or migraine headaches, 
tinnitus and residuals of Agent Orange exposure.  On his 
application the veteran indicated that he had been treated in 
service for these disabilities.  He did not list any 
treatment for his claimed disabilities since his separation 
from the service.  

He submitted a November 2000 evaluation by a social worker.  
He indicated his MOS in service was light vehicle driver.  He 
drove convoys from Cam Rahn Bay to Bear Cat, Vung Tau, Quan 
Loi and into Cambodia during the Spring and Summer of 1969.  
He became a heavy vehicle operator while in Vietnam.  He 
reported the stress of boot camp made him seek treatment for 
headaches.  He reported he was in a truck wreck in 1970 about 
three or four months before he left Vietnam.  He injured in 
his jaw bone (fracture) and chipped his teeth.  He was 
treated at Long Binh for a week and then was off work for two 
and one half weeks.  He remembered a road mine blowing the 
rear tire of a truck in front of him.  He drove to Quan Loi, 
Bear Cat, Vung Tau and Saigon on a weekly basis.  He convoyed 
supplies to Cambodia and drove there twenty times in a three 
week period.  He saw Vietnamese bodies on the side of the 
road on some convoys. A barber at Long Binh was killed one 
night as they assaulted the wire at Long Binh.  He was sent 
to Vietnam in October 1969 to Cam Rahn Bay.  From there he 
was sent to Long Binh and assigned to the 379th 
Transportation company where he was a convoy driver.  He was 
transferred to the tire shop for six weeks and then was a 
driver on post.  The veteran reported depression that came 
and went.  He felt hopeless and had loss of energy, interest 
and motivation.  He had sleep awakenings and nightmares about 
once a month.  He had suicidal ideation without a plan.  His 
affect was blunted.  He frequently thought of people who died 
in Vietnam.  He avoided people and places, isolated himself 
and had short term memory loss.  He described arousal 
symptoms, that included anger spells, problems with authority 
figures, anxiety, distrust and an exaggerated startle 
response.  The diagnoses were chronic moderate PTSD and 
chronic recurrent depression secondary to PTSD.  

The veteran also submitted a January 2001 psychiatric 
evaluation.  The veteran stated he was not involved in direct 
combat activity but frequently served on guard duty.  He did 
recall that some of his peers were killed due to sustaining 
injuries from mortar and rocket fire.  He said that for a few 
years after he returned from Vietnam he would often awaken 
from his sleep due to nightmares about his experiences in 
Vietnam, but those episodes had dissipated to a minimal 
degree at the present time.  He reported being injured in a 
truck accident.  His head hit the steering wheel and he 
injured his jaw and lost several teeth.  He still had 
restricted movement of his lower jaw as a result.  The 
veteran had not worked in the last three and one half years 
because of a hernia.  Mental status examination revealed he 
displayed no evidence of significant thought or mood 
disorder.  He did not give evidence of symptoms that were 
customarily seen in individuals experiencing PTSD.  The 
diagnoses were Anxiety Disorder and Avoidant Personality 
Disorder.  

The RO sent the veteran a letter in July 2001.  They asked 
him to provide a detailed statement of the specific traumatic 
incidents which had produced the stress resulting in PTSD.  A 
second letter from the RO to the veteran informed him of the 
provisions of the VCAA.  They notified him of VA's duty to 
assist and asked that he identify any records of treatment 
for his claimed disabilities.  They offered to assist in 
obtaining any records he identified.  The RO also explained 
what evidence was necessary to support his claims.  

The veteran responded in July 2001.  He returned the PTSD 
questionnaire sent by the RO.  The specific incident he 
claimed caused his PTSD was an accident involving faulty 
brakes on his truck in which he cracked his jawbone and had 
some teeth knocked out.  In addition, he stated he witnessed 
Vietnamese being run over by trucks and a Vietnamese barber 
shot to death when he was trying to get through the perimeter 
at night.  Also, land mines damaged convoys and hurt drivers 
trying to deliver supplies to outposts.  Some soldiers were 
killed by mortars while enroute to posts.  The spraying of 
chemicals as a defoliant caused him to be sick sometimes and 
dizzy other times.  

The RO requested the veteran's service personnel records and 
received his form DA 20.  It noted the veteran served in 
Vietnam from October 1969 to November 1970.  His MOS was 
listed as Heavy Vehicle Driver.  

The RO requested the veteran's records of treatment from both 
the Texarkana and Shreveport VA medical facilities.  July 
2000 records of treatment included a chief complaint of a 
hernia in the groin area.  The veteran also reported a 
service connected dental problem.  The veteran stated had 
sometimes felt depressed and was told about the Mental Health 
Clinic.  He did not want to see anyone at the Mental Health 
Clinic at that time.  He was edentulous and his jaw cracked.  
A pre-operative examination for a reducible hernia was 
conducted.  

In September 2000 the veteran submitted copies of service 
medical records of treatment for foot problems.  

A VA examination was conducted in October 2002 which included 
examination of the veteran's ears and a audiological 
evaluation.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
5
10
10
LEFT
5
5
15
25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 in the left ear.  The 
diagnosis was completely normal otologic and audiometric 
examination with no evidence of hearing loss.  

The RO issued a statement of the case to the veteran in June 
2002, which explained that his claim for service connection 
for Agent Orange exposure had been denied as the veteran had 
not identified any specific disability related to such 
exposure.  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including sensorineural 
hearing loss, when they are manifested to a compensable 
degree within the initial post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 and has a 
disease listed at 38 C.F.R. § 3.309(e) (2001) shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. §§ 3.307(a)(6)(iii).

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met, even though there is no record of such disease during 
service, and provided further that the requirements of 38 
C.F.R. § 3.307(d) are satisfied: chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, certain respiratory cancers, soft tissue sarcoma, and 
diabetes mellitus.  38 C.F.R. § 3.309(e).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); 61 
Fed. Reg. 414421 (1996); and 64 Fed. Reg. 59232 (1999); 67 
Fed. Reg. 42600-42608 (2002).

A veteran who served in the Republic of Vietnam shall be 
presumed to have been exposed to herbicide.  38 U.S.C.A. § 
1116 (West 2002).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994); see 38 C.F.R. § 3.303(d) (1998).  
Service connection may be granted for a disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Post-traumatic stress disorder. Service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred. If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. If the evidence establishes 
that the veteran was a prisoner-of-war under the provisions 
of Sec. 3.1(y) of this part and the claimed stressor is 
related to that prisoner-of-war experience, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304 (f)(2003).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second: to evaluate the degree of disability for bilateral 
service-connected defective hearing, the revised rating 
schedule establishes 11 auditory acuity levels, designated 
form level I for essential normal acuity through level XI for 
profound deafness.  38 C.F.R. § 4.85 (2003).  

Analysis.  

Service Connection for PTSD

Service connection for PTSD requires diagnosis of PTSD and 
evidence of a link between the diagnosis and a verified 
stressor.  38 C.F.R. § 3.304.  Verification is not required 
when the claimed stressor is related to combat.  

In this case the veteran stated he was not directly involved 
in combat and his claimed stressor involves being injured in 
a motor vehicle accident unrelated to combat.  The Board has 
reviewed the veteran's service personnel records and found 
they are consistent with his statement that he was not 
involved in combat.  Although the veteran served in the 
Republic of Vietnam he was not awarded any decorations or 
awards which connote being engaged in combat with the enemy.  
The veteran's MOS in service of light vehicle driver does not 
indicate involvement in combat.  The Board has conclude the 
veteran was not engaged in combat with the enemy.  Gaines v. 
West, 11 Vet App. 353 (1998).  Therefore his claimed in-
service stressors must be verified.  

Descriptions of the veteran's claimed stressors are found in 
the report of the November 2000 evaluation by a private 
social worker, a January 2001 private psychiatric evaluation, 
and the July 2001 PTSD questionnaire and statement of the 
veteran.  The veteran has consistently reported that his 
claimed stressor in service was being injured in an accident 
while driving a truck in Vietnam.  The service medical 
records do not include any references to injuries received in 
a motor vehicle accident.  There are entries for treatment at 
the 332 General Dispensary dating from November 1969 to 
August 1970 for the period during which the veteran was 
stationed in Vietnam.  The last entry in August 1970 is 
followed by a slash dated October 1970 indicating that his 
records were closed on that date.  At service separation no 
residuals of injuries related to a truck accident were noted.  
Again in June 1989, none of the claimed residuals were found 
on VA examination.  

In July 2003 the RO received a letter from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR).  
They indicated they were unable to research the RO's request 
for verification of the veteran's claimed stressor, a motor 
vehicle accident, as it was not the type of incident which 
could be verified by them.  The letter indicated his service 
medical records should be reviewed and should provide 
verification.  

The only evidence of any truck accident in service are the 
statements of the veteran.  The veteran's lay testimony, by 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Also, the veteran's statements included in the post 
service examination reports are not credible supporting 
evidence that the in-service event actually occurred.  Moreau 
v. Brown, 9 Vet. App.  389, 394-396 (1996).  The Board has 
concluded the veteran's claimed stressor of being injured in 
a motor vehicle accident has not been verified.  

The veteran also reported events such as a Vietnamese barber 
being killed, seeing dead Vietnamese on the side of the road, 
knowing that other drivers were killed or injured by mortar 
fire and another vehicle losing a tire when a mine exploded.  
The veteran's presence in a combat zone where these events 
occurred is not itself alone a valid stressor for the purpose 
of supporting a diagnosis of PTSD.  Swann v. Brown, 5 Vet. 
App. 229, 233 (1993).  The veteran has not related his 
current problems to being subject mortar or rocket attacks or 
attacks on the base or convoys.  He has not identified the 
names of any individuals he claims were killed or injured.  
The statements by the veteran were vague and not of the type 
which could be verified by either service records or 
USASCRUR.  It is unclear based on the veteran's statements 
whether these events were things he witnessed.  The Board has 
concluded they were too vague to be verifiable.  Fossie v. 
West, 12 Vet. App. 1, 6 (1998).  

There is also some question as to whether or not the 
veteran's symptoms meet the diagnosis of PTSD as required by 
the regulation.  Although in November 2000 a private social 
worker diagnosed PTSD, a subsequent evaluation by a 
psychiatrist in January 2001 found the criteria for diagnosis 
of PTSD had not been met.  

The veteran asserts he should be afforded a VA examination.  
The United States Court of Appeals for Veterans Claims(Court) 
in Cohen v. Brown, 10 Vet App. 128 (1997) held the veteran 
should be afforded a VA examination when the diagnosis of 
PTSD was questioned based on the insufficiency of the 
stressors.  The Court explained that sufficiency of stressors 
was medical question which could only be addressed by a 
competent medical professional.  Veterans should be examined 
when there was a question as to the sufficiency of a verified 
stressor.  In this instance the claimed stressor has not been 
verified.  The diagnosis of PTSD may be questioned on the 
basis the claimed event itself did not occur, not whether the 
claimed stressor was of sufficient severity to cause PTSD.  
The question presented in this case is not one requiring a 
medical opinion, but credible supporting evidence that the 
stressor occurred.  

Remanding the veteran's claim for a VA examination would not 
provide the evidence needed to establish service connection 
for PTSD.  In Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992) the Court held that just because a physician or other 
health professional accepted the appellant's description of 
his active service experiences as credible and diagnosed the 
appellant as suffering from PTSD does not mean VA is required 
to grant service connection for PTSD.  

The regulations at 38 C.F.R. § 3.159(c)(4) state that VA will 
provide a medical examination where it is established the 
veteran suffered an event or injury in service.  In the 
instant case, such an event or injury has not been 
established.  The Board has concluded the RO correctly 
refrained from providing further assistance to the veteran.  
Arranging for the veteran to be examined by VA would not 
provide evidence which could substantiate the veteran's 
claim.  

The Board notes that the RO, in its statement of the case 
issued in June 2002, appeared to concede that the veteran 
engaged in combat with the enemy in Vietnam on the basis of 
his service personnel (201) file showing participation in an 
unnamed campaign and the veteran's stressor statement.  The 
claim was denied on the basis of an absence of a current 
diagnosis of PTSD.  In subsequent supplemental statements of 
the case, the RO readjudicated the claim, determining that 
the veteran did not engage in combat with the enemy; the 
claim was denied primarily on the basis of an unverified 
stressor.  The Board concurs with the latter conclusion.  As 
noted above, the service personnel records show no medals or 
decorations evincing combat.  Participation in a campaign, 
without more specific information relating to combat-like 
experiences or indication of the veteran's unit or location 
receiving enemy fire, such as rocket or mortar attacks, is 
not sufficient to confirm combat or an in-service stressor, 
nor are the veteran's statements in the absence of supportive 
evidence.  Fossie, supra; Pentecost v. Principi, 16, Vet. 
App. 124 (2001).   

In the absence of verification of the veteran's claimed 
stressors, service connection for PTSD is not warranted.  The 
preponderance of the evidence is against the claim since the 
service medical records, service personnel records and June 
1989 VA examination report are all inconsistent with the 
statements of the veteran that he was injured in a truck 
accident in service.  

Service Connection for Depression

The claims folder includes current diagnoses of depression 
secondary to PTSD and an anxiety disorder.  However, the 
service medical records do not include any references to 
treatment for anxiety, depression or excessive worry in 
service.  On service separation examination no psychiatric 
abnormalities were found.  Again in June 1989 no psychiatric 
abnormalities were noted.  The first evidence in the claims 
folder of depression is the November 2000 evaluation.  

The Social Worker in November 2000 diagnosed depression as 
secondary to the veteran's PTSD.  Service connection is 
provided on a secondary basis only when a disability is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310 (2003).  As service connection 
is not in effect for PTSD, any claim for secondary service 
connection must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

There is no evidence of depression in service, the events the 
veteran has recited as triggering his depression have not 
been established by the evidence of record (as is explained 
in detail above) and the current symptoms of depression are 
not linked to service.  Although the Social Worker in 
November 2000 related the veteran's depression to in-service 
trauma that diagnosis was based on incorrect statements by 
the veteran.  An opinion based upon an inaccurate factual 
premise has no probative value.  Hadsell v. Brown, 4 Vet. 
App. 208, 209 (1993).  The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See, e.g., 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 
Vet. App. 229, 233 (1993).

In the absence of evidence establishing either symptoms of 
depression in service or the events claimed by the veteran 
which triggered his depression, the evidence does not support 
the grant of service connection.  

Residuals of Injuries Sustained in a Motor Vehicle Accident, 
including a Fracture Jaw, Loss of Teeth, Migraines and 
Tinnitus.  

The evidence does not establish the veteran was injured in a 
truck accident in service.  The only evidence of a truck 
accident in service are the statements of the veteran.  They 
are inconsistent with the evidence in both the service 
medical records and subsequent medical examinations.  

Although a July 2000 VA medical record noted the veteran was 
edentulous and his jaw cracked there are no findings in 
service of injury to the jaw or loss of teeth due to injury.  
The dental treatment in service noted only caries.  

There are no records in service of treatment for headaches or 
migraine syndrome.  In June 1989 when the veteran was 
examined by VA he did not report headaches.  While a history 
of migraine headaches is noted in the November 2000 
evaluation by the Social Worker, the claims folder does not 
include competent evidence (i.e., medical evidence) of a 
current diagnosis of migraine headaches.  

The service medical records do not include any references to 
ringing in the ears or tinnitus.  There is no current 
diagnosis of tinnitus.  The October 2002 VA examination does 
not mention tinnitus.  

The Board finds no records of any treatment for a head injury 
resulting in residual disability or a fractured jaw, loss of 
teeth, or headaches during service.  There is no basis for 
referring the veteran's claims to a medical professional for 
an opinion to link the veteran's claimed disabilities to 
service since there is no event or finding in service to 
support such an opinion.  38 C.F.R. § 3.159.  

Service connection for a fractured jaw, loss of teeth, 
migraine headaches and tinnitus is not warranted.  

Service Connection for Residuals of Exposure to Agent Orange

The veteran filed a claim in March 2001 for service 
connection for residuals of Agent Orange.  He did not 
indicate specify a disease or disability caused by such 
exposure.  The RO denied the claim in January 2002.  In the 
January 2002 rating decision, a copy of which was sent to the 
veteran, the RO denied the claim on the basis that there was 
"no specific disability" relating to such exposure.  Again, 
in May 2002 the RO sent the veteran a letter and specifically 
explained that service connection required evidence of a 
current physical or mental disability.  The June 2002 
statement of the case again explained that that no specific 
disability related to exposure had been claimed.  The veteran 
has only referred to his Agent Orange sickness; he has not 
identified a specific disease or disability due to exposure 
to herbicides.   

The regulations at 38 C.F.R. § 3.309 and 3.307 provide 
presumptive service connection for some disabilities based on 
exposure to Agent Orange in service.  The veteran has not 
asserted he has any of the disabilities included in the lists 
of presumptive diseases.  

Regardless of the theory of entitlement, the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. §§ 1110, 1131; see also 
Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled 
that in order to be considered for service connection, a 
claimant must first have a disability.  In Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress 
specifically limited entitlement for service- connected 
disease or injury to cases where such incidents resulted in 
disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998) (service connection may not be granted unless a 
current disability exists); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  

Exposure to a toxic substance is not a disability; service 
connection requires a diagnosis of a current disability.  The 
claims folder does not include diagnosis of any disorder 
which has been related to exposure to Agent Orange.  In the 
absence of a current disability related to exposure to Agent 
Orange in service the veteran's claim must be denied.  

As the preponderance of the evidence is against the claims 
for service connection for PTSD, depression, residuals of 
injuries sustained in a motor vehicle accident (to include a 
fractured jaw, loss of teeth, headaches, and tinnitus), and 
residuals of exposure to Agent Orange, the benefit of the 
doubt doctrine is not for application and the claims for 
service connection must be denied.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  

Original Compensable Rating for Bilateral Hearing Loss

A VA audiological evaluation in October 2002 revealed average 
pure tone thresholds at 1000, 2000, 3000, and 4000 hertz of 9 
decibels and a 100 percent correct speech discrimination 
score in the right ear, and 13 decibels and a 96 percent 
correct speech discrimination score in the left ear, which 
indicates the veteran has level I in the right ear and level 
I in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When 
applied to Table VII of § 4.85, the numeric designations of I 
in the right ear and in the left ear translates to a zero 
percent evaluation for the veteran's service connected 
bilateral hearing loss.  

The Board has considered whether the veteran's hearing loss 
meets the criteria for exceptional patterns of hearing 
impairment under 38 C.F.R. § 4.86.  The October 2002 VA 
examination showed that the puretone thresholds at each of 
the four specified frequencies in the right ear or left ear 
are not 55 decibels or above.  The puretone tone thresholds 
are not 30 decibels or less at 1000 Hertz in either ear.  
Accordingly, 38 C.F.R. § 4.86(b) is not applicable.  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
The veteran's service-connected bilateral hearing loss is 
manifested by auditory acuity levels of I in the right ear 
and I in the left ear.  The Board finds that the results of 
the audiological examinations in recent years do not reveal 
findings that support a compensable rating under the 
applicable rating criteria.  The Board has noted this is an 
original assignment of a rating for the veteran's service 
connected hearing loss.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), it was held that at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  In the absence of any evidence of 
compensable hearing loss at any time since the original claim 
for service connection was received by the RO, a staged 
compensable rating is not warranted.  

As the preponderance of the evidence is against the claim for 
an original compensable rating for bilateral hearing loss, 
the benefit of the doubt doctrine is not for application and 
the claim must be denied.  Gilbert, supra; Ortiz, supra.  





ORDER

Service connection for PTSD is denied.  

Service connection for depression is denied.  

Service connection for residuals of injuries sustained in a 
motor vehicle accident, including a fractured jaw, loss of 
teeth, migraine headaches and tinnitus, is denied.  

Service connection for residuals of exposure to Agent Orange 
is denied.  

An original compensable rating for bilateral hearing loss is 
denied.  



	                        
____________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



